Citation Nr: 0710848	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy of the right upper extremity, secondary to service-
connected residuals of excision of ganglion and scar tissue 
of the right hand.  

2.  Entitlement to an increased rating for residuals of 
excision of ganglion and scar tissue of the right hand, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In October 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in February 
2004, the Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

With respect to the instant service connection claim, the 
Board acknowledges its duty to liberally construe the 
veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization, The American Legion, 
which is well versed in veterans law.  The appellant and her 
representative have limited the claimed theory of service 
connection to entitlement on a secondary basis.  There is no 
claim that the disorder is directly due to service.  


Likewise, the veteran has only pled entitlement under the 
theory that the claimed reflex sympathetic dystrophy disorder 
was caused or aggravated by her service-connected residuals 
of excision of ganglion and scar tissue of the right hand.  
This is the only theory that has been considered in the 
rating decision of November 2000, and that is the only theory 
over which the Board may exercise jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002).  Finally, even assuming arguendo that the 
Board may exercise jurisdiction under other theories, the 
evidence does not suggest any support whatsoever for any 
other theory.  Hence, the Board will limit its consideration 
of this claim to the extent addressed below.

In May 2002, the veteran testified at a video teleconference 
hearing before the undersigned.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.

According to the evidence on file, a claim for entitlement to 
nonservice-connected pension benefits was perfected for 
appeal.  However, at the outset of the May 2002 video 
conference, the appellant withdrew this issue from appellate 
consideration.  

The Board also notes that the veteran raised a claim for 
service connection for a left hand disorder in June 2006.  
See VA Form 21-4138.  This matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Reflex sympathetic dystrophy of the right upper extremity 
(claimed as secondary to service-connected residuals of 
excision of ganglion and scar tissue of the right hand) was 
not manifested in service, it is not otherwise related to the 
veteran's active service, it is not caused or aggravated by a 
service-connected disability, and is not currently shown 
clinically.


2.  Prior to August 30, 2002, a maximum 10 percent disability 
appropriately contemplated the level of disability at that 
time for the service-connected ganglionectomy residuals, 
located at the base of the palmar aspect of the right third 
finger; the evidence of record did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

3.  Since August 30, 2002, a maximum 10 percent disability 
has appropriately contemplated the level of disability 
associated with the service-connected ganglionectomy 
residuals; the scar on the veteran's right middle finger does 
not cover an area exceeding twelve square inches; and the 
evidence of record did not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy was neither incurred in nor 
aggravated by military service, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of excision of ganglion cyst and scar tissue of 
the right hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a (Diagnostic Code (Code) 5226), 4.118 (Codes 7803, 7804, 
7805), (2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326, 
4.1, 4.2, 4.31, 4.71a (Code 5229), 4.118 (Codes 7802, 7803, 
7804, 7805) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that she should submit all pertinent 
evidence in her possession.  A letter of October 2004 
satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in August 2006.  See 
supplemental statement of the case (SSOC).  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the October 2004 letter 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, the appellant was provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As a layperson, the veteran is not competent to establish by 
her own opinion that she has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Factual Background/Analysis

The service medical records include a July 1975 clinical 
record which notes a finding of a ganglion on the flexor 
joint of the right long finger.  A February 1976 operation 
record shows a preoperative diagnosis of ganglion on the 
right long finger in the flexor tendon sheath area.  The 
ganglion was excised.  None of the service medical records, 
including the August 1979 separation examination report, 
reported findings reflective of reflex sympathetic dystrophy 
of the right upper extremity.

The report of an October 1982 VA examination report notes 
that the veteran underwent surgery in 1979 for build up of 
scar tissue at the site of the 1976 surgery.  The diagnoses 
included probable recurrent neuroma of scar tissue of the 
right third digital nerve, tender right hand (palm) scar, 
joint dysfunction, and right shoulder bursitis.  

A November 1983 VA examination report shows that no 
neurological disease was shown.  

VA EMG [electromyography] and nerve conduction testing 
conducted in October 1984 and September 1986 revealed no 
right upper extremity abnormality.  

Service connection was granted in August 1980 for right arm 
ganglion post operative residuals.

The report of an October 2000 VA general medical examination 
includes findings of right shoulder and right hand 
dysfunction attributable to reflex sympathetic dystrophy and 
post ganglionectomy of the right hand.  The examiner opined 
that the right ganglionectomy surgery was an unlikely cause 
of reflex sympathetic dystrophy; the more likely cause was 
injury suffered in an automobile accident 15 years earlier.  

A May 2004 letter from a private physician, Dr. 
Gurubhagavatula, shows a diagnosis of reflex sympathetic 
dystrophy of the right shoulder and hand.  


An October 2004 letter from Dr. Maitin, a private physician, 
is also of record  The physician opined that the veteran had 
reflex sympathetic dystrophy in both upper extremities due to 
surgeries performed on each of her hands.  

The report of a November 2004 VA orthopedic and neurological 
examination includes diagnoses of ganglion cyst removal at 
the base of the right finger with reflex sympathetic 
dystrophy with moderate to severe reduction in capacity of 
the right hand involving repetitive motions, as well as 
dexterity; and median nerve involvement of the right middle 
finger.

January 2006 VA EMG findings show no evidence of motor 
radiculopathy, neuropathy, or peripheral polyneuropathy.  

The report of a March 2006 VA examination shows that the 
veteran was able to oppose her right thumb with the rest of 
her fingers.  She could clench a fist with her right hand and 
touch her fingers to the median transverse fold of her right 
hand.  No pain on examination was observed.  The examiner 
opined that the veteran had right carpal tunnel syndrome, and 
that it was "least likely" that she had reflex sympathetic 
dystrophy.  

The physician who examined the veteran in March 2006 supplied 
an addendum report in July 2006.  Following review of the 
veteran's claims folder, the physician again noted that it 
was "less likely" that the veteran had reflex sympathetic 
dystrophy, but rather had right carpal tunnel syndrome.  

Following review of the complete evidentiary record, the 
Board finds that service connection for reflex sympathetic 
dystrophy (secondary to service-connected residuals of 
excision of ganglion and scar tissue of the right hand) is 
not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show that reflex 
sympathetic dystrophy was manifested in-service.  Further, 
there is no competent evidence that a disorder manifested by 
reflex sympathetic dystrophy is related to service.  Also, 
the preponderance of the evidence fails to show that such a 
disorder was either caused or aggravated by a service-
connected disability.  While Dr. Maitin opined in October 
2004 that the veteran had reflex sympathetic dystrophy in her 
upper right extremity due to surgery performed on her right 
hand, she is not shown to have had an opportunity to review 
the complete medical evidence.  A medical opinion based 
solely on history supplied by the veteran that is unsupported 
by the medical evidence is lacking in probative value.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 
 

Further, and of significant note, while in the course of a 
November 2004 VA examination reflex sympathetic dystrophy was 
diagnosed, January 2006 VA EMG findings showed no evidence of 
motor radiculopathy, neuropathy, or peripheral 
polyneuropathy.  Also, in the course of a March 2006 VA 
examination while right carpal tunnel syndrome was diagnosed, 
the examiner opined that it was "least likely" that the 
veteran had reflex sympathetic dystrophy.  

In the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.

Increased Rating

Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Laws and Regulations/Factual Background/Analysis

The veteran's increased rating claim for her service-
connected residuals of excision of ganglion and scar tissue 
of the right hand was received by VA in August 2000.

The veteran's service-connected residuals of excision of 
ganglion and scar tissue of the right hand are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Code 7804.  See November 2000 RO rating decision.  In this 
regard, by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Compare 38 C.F.R. § 4.118 (2002), with 
38 C.F.R. § 4.118 (2006).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the criteria in effect prior to August 30, 
2002, a maximum rating of 10 percent was assignable for 
superficial scars, poorly nourished with repeated ulceration, 
or when the scar was manifested by tenderness and pain on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7803, 
7804.  Scars were otherwise rated on the basis of limitation 
of the part affected.  38 C.F.R. § 4.118, Code 7805.


Regarding the criteria in effect on and after August 30, 
2002, scars involving areas other than the head, face, or 
neck, which are deep or cause limited motion are 10 percent 
disabling if the scar exceeds six square inches (39 square 
centimeters).  A 20 percent rating is assignable if the scar 
exceeds 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, Code 
7802.

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.

Finally, and particularly noteworthy under the facts of this 
case, other scars are to be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, Code 
7805.

Concerning the matter of limitation of function of the 
affected part, in this case, the veteran's right middle 
finger, during the pendency of this appeal, the criteria for 
rating ankylosis and limitation of motion of digits of the 
hand were amended, effective from August 26, 2002.  See 67 
Fed. Reg. 144, 48784-48787 (2002).

Prior to August 26, 2002, 38 C.F.R. § 4.71a, Code 5226 
provided that a maximum evaluation of 10 percent was 
warranted for favorable or unfavorable ankylosis of the 
middle finger of either the major hand or the minor hand.

"Ankylosis" is immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 86 (28th ed., 
1994).  Here, the veteran's right middle finger has never 
been ankylosed.  


Effective August 26, 2002, 38 C.F.R. § 4.71a, Code 5226 
provides that favorable or unfavorable ankylosis of the long 
[middle] finger of the major or of the minor hand warrants an 
evaluation of 10 percent and it should be considered whether 
evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Code 5229, 
pertaining to limitation of motion of the index finger or of 
the long [middle] finger, provides that a maximum evaluation 
of 10 percent requires limitation of motion of the index 
finger or of the long [middle] finger with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45. 
 It is the intention of the Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The appellant essentially maintains that her current rating 
is not high enough in light of the disability that her scar 
residuals cause.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record. 
 Espiritu, supra.  


In the appellant's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected residuals of 
excision of ganglion and scar tissue of the right hand 
pursuant to 38 C.F.R. § 4.118, Code 7804.  This is the 
highest rating available for the appellant's scar under that 
diagnostic code.  Thus, given the disability evaluation 
assigned the appellant's service-connected scar, an increased 
rating under Code 7804 cannot be awarded because the maximum 
award possible under the criteria for that code is currently 
assigned.

The service medical records include a July 1975 clinical 
record which notes a finding of a ganglion on the flexor 
joint of the right long finger.  Surgery was ordered.  A 
February 1976 operation record shows a preoperative diagnosis 
of ganglion on the right long finger in the flexor tendon 
sheath area.  The ganglion was excised.  

A February 1980 VA progress note includes a diagnosis of 
healed scar volar region of the right long finger.  Range of 
motion was full.  

Service connection was granted in August 1980 for right arm 
ganglion post operative residuals; a noncompensable 
evaluation was assigned pursuant to Code 7805.  The veteran 
was notified of this decision in August 1980 but did not 
institute an appeal.  

A November 1982 rating decision increased the rating assigned 
to the service-connected residuals of the ganglion excision 
and scar tissue excision from the right hand to 20 percent 
pursuant to Codes 7805 and 8512.  

A November 1983 VA examination report shows that physical 
examination revealed tenderness in the area of a 3 cm. scar 
in the area of the right hand palm at the base of the index 
and middle finger.  

The Board remanded the increased rating matter (then rated 20 
percent disabling) concerning the ganglion excision residuals 
in September 1986.  


A December 1986 letter from a private physician shows that 
the veteran could only flex the fingers of her right hand 40 
to 50 percent, causing her to be unable to grasp many 
articles.

A December 1986 rating decision decreased the rating assigned 
to the right hand scar residuals to zero percent pursuant to 
Code 7805.  

A July 1987 rating decision increased the rating assigned to 
the service-connected residuals of the ganglion excision and 
scar tissue excision from the right hand to 10 percent 
pursuant to Code 7804.  

The Board denied a rating in excess of 10 percent for 
residuals of excision of the ganglion, with right hand scar 
tissue in March 1988.  The 10 percent rating has since 
remained in effect.

As noted, the veteran sought an increased rating for her 
service-connected disorder in August 2000.  

The report of a May 2000 VA hand, thumb, and fingers 
examination shows that a well healed one inch scar was 
present on the palmar aspect near the base of the third 
phalanx.  The scar was nontender, but the bone underneath was 
tender.  The veteran could make a fist.  Residuals of 
excision of ganglion were noted to include tenosynovitis and 
tendonitis along the tendons of the third finger of the right 
hand.  

At her May 2002 hearing conducted via video conference by the 
undersigned, the veteran testified that she had difficulty 
using her dominant right hand.  See page four of hearing 
transcript (transcript).  She noted that pain went from her 
right hand up into her neck.  See pages five and six of 
transcript.  She also denied that her motor vehicle accident 
in 1987, in which she totaled her car, had any adverse effect 
on her right hand problems.  See page 15 and 16 of 
transcript.  


The report of a November 2004 VA skin examination includes a 
diagnosis of well healed surgical scars status post surgical 
procedures.  Examination included a two cm. scar on the 
palmar aspect of the right hand immediately proximal to the 
veteran's middle digit.  

The report of a November 2004 VA orthopedic and neurological 
examination shows a one cm. scar at the proximal portion of 
the right middle finger.  The scar was tender.  The veteran 
could not oppose the distal phalanx of the right middle 
finger to the mid palmar crease.  A two inch gap because of 
the pain was observed.  Handgrip strength was impaired, as 
was overall right hand use.  The diagnoses included ganglion 
cyst removal at the base of the right ringer with reflex 
sympathetic dystrophy with moderate to severe reduction in 
capacity of the right hand involving repetitive motions, as 
well as dexterity; and median nerve involvement of the right 
middle finger.  The examiner added that the veteran had 
baseline moderate to severe loss of capacity of her right 
dominant hand.  

The report of a March 2006 VA examination shows that the 
veteran was able to oppose her right thumb with the rest of 
her fingers.  She could clench a fist with her right hand and 
touch her fingers to the median transverse fold of her right 
hand.  No pain on examination was observed.  

In light of the above, the Board finds that there is no 
evidence that the appellant's service-connected residuals of 
excision of ganglion and scar tissue of the right hand 
warrant the assignment of a rating in excess of 10 percent.  
Under the pre-August 2002, criteria, the evidence set out 
above fails to show that the veteran's right middle finger 
was ankylosed.  See Code 5226.  And, even if it had been, a 
rating in excess of 10 percent under Code 5226 was not 
available.   During that time, a rating higher than 10 
percent could only be assigned pursuant to Code 7805 
(limitation of function of part affected).  The medical 
record does not show such limitation of function of the 
veteran's right middle finger.  As noted, in the course of 
the May 2000 VA examination the veteran could make a fist 
with her right hand.  


As for the post-August 2002, period of time, again, the 
medical record simply does not provide a basis for the award 
of a rating in excess of 10 percent.  Clearly, the right 
middle finger scar does not exceed an area of 12 inches (77 
sq. cm.).  See Code 7801.  

As noted, scars may also be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, Code 
7805 (2006).  In this regard, under 38 C.F.R. § 4.71a, Code 
5229, no more than a 10 percent rating for limitation of 
motion may be assigned for the long (middle) finger.  In any 
regard, even acknowledging that in November 2004 the veteran 
could not oppose the distal phalanx of her right middle 
finger to the mid palmar crease, in March 2006 she could.  
Regardless, the applicable criteria only include a maximum 10 
percent evaluation for such level of disability.  

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted for the 
appellant's service-connected residuals of excision of 
ganglion and scar tissue of the right hand.  The Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for an evaluation higher than 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The RO considered 
such a referral in August 2006.  See SSOC.  


In this case, the veteran has not been hospitalized for 
problems with her right middle finger since her in-service 
surgical procedure in 1976.  The report of the March 2006 VA 
examination shows that the veteran was currently employed.  
In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected residuals of 
excision of ganglion and scar tissue of the right hand and 
that the record does not suggest, based upon the evidence, 
that the veteran has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for reflex sympathetic 
dystrophy of the right upper extremity is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of excision of ganglion and scar tissue of the right hand is 
denied.  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


